Citation Nr: 9911369	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Timeliness of appeal from rating decisions which in October 
1993 granted a temporary total rating under 38 C.F.R. § 4.29 
for hospitalization at a VA facility from September 9 through 
December 1992, and in December 1994 denied entitlement to an 
extension of the temporary total rating under 38 C.F.R. 
§ 4.29, following hospital discharge in December 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) rating decisions granting 
temporary total disability benefits based on hospitalization 
in excess of 21 days due to service-connected disability 
(from September to December 1992) and denying entitlement to 
an extension of the temporary total disability rating 
following his hospital discharge in December 1992.

The Board notes that the sequence of events with regard to 
the issue of entitlement to temporary total convalescence 
rating following hospital discharge in December 1992 raises 
the matter of timeliness of appeal regarding that issue.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.202, 
20.203 (1998).  If the veteran's appeal as to that issue is 
not timely, the Board has not acquired jurisdiction over the 
matter.  See Roy v. Brown, 5 Vet. App. 554 (1993); Rowell v. 
Principi, 4 Vet. App. 9 (1993).  

In his December 1995 written correspondence to the RO, the 
veteran requested a Travel Board hearing.  By March 1996 
letter, he withdrew his request for a Travel Board hearing 
and, instead, requested an RO hearing which was held in July 
1996.  Thus, the Board is satisfied that he no longer desires 
a Travel Board hearing and his request for same is considered 
withdrawn.  38 C.F.R. § 20.704(e) (1998).

By March 1994 rating decision, and in subsequent confirmed 
rating decisions, the RO denied the veteran's claim of an 
increased rating (in excess of 50 percent) for service-
connected post traumatic stress disorder (PTSD), resulting in 
his perfection of a timely appeal with regard to that matter.  
By September 1996 rating decision, the RO increased the 
rating of his PTSD from 50 to 100 percent, effective 
September 14, 1994.  The September 1996 favorable action by 
the RO as to the claim of an increased rating for PTSD 
renders the claim moot as a full grant of the benefit sought 
pursuant to Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  


REMAND

The issue certified on appeal is entitlement to an extension 
of the temporary total rating under 38 C.F.R. § 4.29, 
following hospitalization from September through December 
1992.  In October 1993, the RO granted entitlement to a 
temporary total rating under 38 C.F.R. § 4.29 for the period 
of VA hospitalization from September 9 through December 1992 
(but that rating decision was silent as to entitlement to an 
extension of such rating beyond December 31, 1992).  In 
September 1994, the veteran's accredited representative filed 
a timely notice of disagreement with the October 1993 rating 
decision.  By December 1994 rating decision (notice of which 
was mailed to the veteran's address on January 4, 1995), the 
RO specifically denied entitlement to an extension of the 
temporary total rating after December 1992 and, in January 
1995, issued a statement of the case listing that matter as 
an issue on appeal.  In his December 1995 VA Form 9, the 
veteran only indicated that he would "provide argument at 
Personal Hearing" (which, as indicated above, was held in 
July 1996).  In September 1996, a supplemental statement of 
the case was issued listing, as an issue on appeal, 
entitlement to an extension of the temporary total rating 
following hospital discharge in December 1992, but no 
communication regarding that matter was received from or on 
behalf of the veteran until his representative's October 1998 
VA Form 646.  

In light of these facts, there is a question as to the 
adequacy of the veteran's appeal (regarding the notice of 
disagreement and/or substantive appeal) with respect to 
whether it was timely filed, and whether the December 1995 VA 
Form 9, even under its most liberal construction, set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determinations being appealed (i.e. 
whether it constitutes a timely substantive appeal from the 
October 1993 rating decision and/or may be construed as 
adequate notice of disagreement from the December 1994 rating 
decision).  38 C.F.R. §§ 20.201, 20.202, 20.302 (1998).  If 
the veteran's appeal is inadequate or not timely filed, the 
Board has not acquired appellate jurisdiction over the issue 
of entitlement to an extension of the temporary total rating 
under 38 C.F.R. § 4.29 following hospitalization ending in 
December 1992.  See Roy, 5 Vet. App. 554; Rowell, 4 Vet. App. 
9.  The Board notes that, if the December 1995 VA Form 9 is 
construed as adequate notice of disagreement from the 
December 1994 rating decision (notice of which was mailed to 
him in January 1995), the RO should also address the matter 
of timeliness of substantive appeal from that rating 
decision.

Consequently, under existing law, the veteran and his 
representative should be provided notice of the issue noted 
above concerning the adequacy of the appeal in this case, and 
a period of 60 days following such notice to present a 
written argument or evidence or to request a hearing to 
present testimony and evidence on the question of adequacy 
and/or timeliness of appeal.  38 C.F.R. § 20.203 (1998).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should review this case and 
address the matter of timeliness and 
adequacy of the appeal concerning the 
claim certified on appeal, as set forth 
on the title page above.  

When the foregoing has been completed, if the benefit sought 
is not granted, the veteran and his representative should be 
provided a supplemental statement of the case and be afforded 
a reasonable opportunity to respond.  Then, the case should 
be returned to the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeal prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


